

117 HR 465 IH: American Food for American Schools Act of 2021
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 465IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Garamendi (for himself, Ms. Kaptur, Mr. Fortenberry, Mr. Ryan, Mr. LaMalfa, Mr. Carbajal, Mr. Young, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to require a school food authority to make publicly available any waiver of the Buy American requirement, and for other purposes.1.Short titleThis Act may be cited as the American Food for American Schools Act of 2021.2.Waiver to purchase foreign commodities or products(a)In generalSection 12(n)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)(2)) is amended—(1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C);(2)in subparagraph (B)(ii), by striking for the school lunch program under this Act or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773). and inserting for—(I)the school lunch program under this Act, including any snacks served under such program;(II)the special milk program under section 3 of the Child Nutrition Act of 1966 (42 U.S.C. 1772); and(III)the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773)..(3)by adding at the end the following:(C)Waiver(i)Waiver requestExcept as provided in clause (ii), a school food authority shall request from the Secretary a waiver of subparagraph (A) to purchase foreign commodities or products.(ii)ExceptionA school food authority may purchase foreign commodities or products without a waiver under clause (i) if such commodities or products are not—(I)produced domestically; or(II)available domestically.(iii)RequirementsThe Secretary may not provide a waiver to purchase foreign commodities or products under clause (i) unless—(I)the commodities or products—(aa)are not produced domestically in sufficient amounts or of satisfactory quality; and(bb)if purchased domestically, would be significantly higher in price than such foreign commodities or products; and(II)the school enters into an agreement under clause (iv).(iv)AgreementThe Secretary may not provide a waiver under clause (i) unless the school food authority requesting such waiver agrees to—(I)not later than 30 days after receiving such a waiver, make the waiver publicly available on the website of the school food authority; and(II)not less than once each school year, email a notification of all waivers to parents or guardians of students who will be served the foreign commodity or product purchased pursuant to any such waivers..(b)Definition of foreign commoditySection 12(n)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)(1)) is amended to read as follows:(1)DefinitionsIn this subsection:(A)Domestic commodity or productThe term domestic commodity or product means—(i)an agricultural commodity that is produced in the United States; and(ii)a food product that is processed in the United States substantially using agricultural commodities that are produced in the United States.(B)Foreign commodity or productThe term foreign commodity or product means a commodity or product other than a domestic commodity or product..(c)Conforming amendmentsSection 12(n) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(n)) is amended—(1)in paragraph (3), by striking Paragraph (2)(A) and inserting Subparagraphs (A) and (C) of paragraph (2); and(2)in paragraph (4), by striking Paragraph (2)(A) and inserting Subparagraphs (A) and (C) of paragraph (2).(d)Rule of constructionNothing in this Act or the amendments by this Act shall affect the requirements under section 4207 of the Agriculture Improvement Act of 2018 (42 U.S.C. 1760 note).